AO 24513 (Rev. 02/(J, 20 l 9)Jt1dgment in a Criminal Petty Case (Modified)                                                                   Page I of I
                                                                                                                                                           1~
                                                                                                                                                           1,..)

                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                       V.                                            (For Offenses Committed On or After November 1, 1987)


                   Jose Reyes Zavala-Solorzano                                       Case Number: 2:19-mj-10154

                                                                                    Leah Weath


REGISTRATlON NO. 74020408
THE DEFEN1 )ANT:
                                                                                                                    AUG -:-: 6 2019
 IZI pleaded ~,,tilty to count(s) 1 of Complaint
                                             _ _ __..!..._ _ _ _ _ _ _ _ _ _ _ _                      1---t:;w~~~~irf-la~lfi--t-
 •    was foun1: guilty to count(s)
      after a pka of not guilty.
      Accordi11c;ly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Scctil•n                     Nature of Offense                                                                 Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defc ·. hmt has been found not guilty on count(s)
                                                                              -------------------
 •    C •un!                                                                         dismissed on the motion of the United States.

                                              IMPRISONMENT
       ·1 he defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned , ~ term of:

                                 •    TIME SERVED                               f~__       '::!_,,~_(_.,-_-!_ _ _ _ _     days

 IZI 1\ sscssmcnt: $10 WAIVED IZI Fine: WAIVED
 IZI Court rccumrn:.:nds USMS, ICE or DHS or other arresting agency return all property and all documents in
 the <1 •i'c:: d:1,; 's " ssession at the time of arrest upon their deportation or removal.
 D C "urt r~·· "inmcnds defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case
 -----------
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any c:1:~ngc: 1· 11:;me, residence, or mailing address until all fines, restitution, costs, and special assessments
impo      :· t:      · :•· 'gment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
Unite : :::L'              • •1ey   of any material change in the defendant's economic circumstances.

                                                                             Monday, August 5, 2019
                                                                             Date of Imposition of Sentence


Recci·
                                                                             ~~GR
                                                                             UNITED STATES MAGISTRATE JUDGE



                                                                                                                                 2:19-mj-10154
